DETAILED ACTION
This communication is in response to the amendment/remarks filed 02 March 2022.
Claims 1, 14, and 18 have been amended. Claim 11 has been canceled.
Claims 1-10 and 12-20 are currently pending.  
Claims 1-10 and 12-20 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Remarks
Regarding 35 USC § 101, Examiner has fully considered Applicant’s remarks but does not find them persuasive. Applicant argues that “claim 1 recites a method that is embedded in computer technology, and which recites a unique method to detect fraudulent behavior associated with user accounts in a computing environment. The identified ‘computing,’ ‘determining,’ and ‘identifying’ steps all recite limitations that are embedded and performed in a  computer system and using a specific memory structure (e.g., a graph) stored in the memory of the computer system.” Remarks at 13. The courts have been clear that even inventions performed entirely on a computer can be considered abstract ideas. The question is whether or not the steps could be practically performed in the human mind. The “computing,” “determining,” and “identifying” steps utilize data which is already present and viewable by a user. The recited actions are such that a human could view the graph and compute, determine, and identify without the use of a computer. While the claims do recite computer components, the recited steps could be practically performed without the computer. Thus, the claims recite a mental process.
Applicant argues that “[c]laim 1 recites a computer-based improved method for identifying suspected fraudulent accounts and taking responsive action. As recited in claim 1, an in-memory graph is used to facilitate the identification of the potentially fraudulent user account. Claim 1 thus clearly integrates any judicial exception into a practical application determining a potentially fraudulent user account and taking a responsive action.” Remarks at 14. While Examiner may agree that in layman’s terms the claims provide a practical application, the test under 35 USC § 101 for a “practical application” focuses on the recited additional elements. The additional elements are generic in nature and do no more than merely implement the abstract idea. For example, the above mentioned memory merely stores information. This is a routine use of a memory.
Regarding 35 USC § 102, Applicant argues that “an ‘attribute node’ as described in Lee is different from the ‘attribute node’ recited in Applicant's amended claim 1. In accordance with claim 1, ‘each attribute node...comprise[s] information identifying an attribute characterized by an attribute name and a value associated with the attribute name.’ The information stored by an ‘attribute node’ recited in claim 1 thus comprises both an attribute name and a value associated with the attribute name. In contrast, in Lee, an ‘attribute node’, at best, only comprises/stores information identifying an attribute value.” Remarks at 18. Examiner respectfully disagrees. Lee at ¶ 0029 indicates that “[i]n many embodiments, an attribute node includes a label indicating the class of data stored in the attribute node.” Emphasis added. An example of a “class of data” is given in the same paragraph of Lee when discussing edges; an example class label is “SSN” [social security number] which is equivalent to “attribute name” recited in claim 1. While a “label” may be found on an edge, a “label” may also be included in the attribute node of Lee.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 and 12-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Step 1
The claims recite a series of steps and, therefore, is a process.
Step 2A-Prong One
The “based on the set of one or more shared attribute nodes in the graph stored in the memory of the computer system, computing, by the computer system, a match score for the first monitored user account node” step, as drafted, is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “memory of the computer system, computing, by the computer system” language, the claim encompasses a user manually determining a score based on known information. The claims thus fall into the mental processes grouping of abstract ideas.
The “determining, by the computer system, based upon the match score computed for the first monitored user account node in the graph stored in the memory of the computer system, that a first monitored user account corresponding to the first monitored user account node is potentially a fraudulent user account” step, as drafted, is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “by the computer system … stored in memory of the computer system” language, the claim encompasses a user manually identifying a user account based on known scores. The claims thus fall into the mental processes grouping of abstract ideas.
The “responsive to the determining, identifying, by the computer system, an action to be performed with respect to the first monitored user account corresponding to the first monitored user account node” step, as drafted, is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “by the computer system” language, the claim encompasses a user manually determining an action to be performed based on known information. The claims thus fall into the mental processes grouping of abstract ideas.
The “for a first monitored user account node in the plurality of monitored user account nodes, identifying, by the computer system, by searching the graph stored in the memory of the computer system, a set of one or more shared attribute nodes from the set of attribute nodes, wherein each attribute node in the set of shared attribute nodes is connected via edges to both the first monitored user account node and to at least one fraudulent user account node from the plurality of fraudulent user account nodes” step, as drafted, is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “by the computer system … stored in memory of the computer system” language, the claim encompasses a user manually identifying nodes based on the information provided. The claims thus fall into the mental processes grouping of abstract ideas.
The clams recite the concept of utilizing a graph to determine, based on nodes and edges, which accounts/notes may be fraudulent. This concept falls into the certain methods of organizing human activity grouping.
The mere nominal recitation of a generic computer system and memory does not take the claim limitations out of the mental processes or certain methods of organizing human activity groupings. Thus, the claims recite an abstract idea.
Step 2A-Prong Two
This judicial exception is not integrated into a practical application. The claims recite the additional element of a computer system containing a memory  (claims 1-10, 12, and 13), processor (claims 14-17), and computer-readable medium (claims 18-20) and includes no more than mere instructions to apply the exception using a generic computer component. The computer system does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Additionally, the step of “accessing, by a computer system, a graph comprising a plurality of nodes, the graph stored in a memory of the computer system, the plurality of nodes including a plurality of user account nodes and a plurality of attribute nodes, each user account node in the plurality of user account nodes representing a user account, each attribute node in the plurality of attribute nodes comprising information representing identifying an attribute characterized by an attribute name and a value associated with the attribute name, wherein, each node in the plurality of user account nodes is connected via one or more edges to one or more attribute nodes from the plurality of attributes nodes representing one or more attributes that are associated with the user account represented by the user account node, the plurality of user account nodes comprising a set of one or more fraudulent user account nodes corresponding to one or more user accounts known as being fraudulent, the plurality of user account nodes further comprising a set of one or more monitored user account nodes corresponding to one or more user accounts being monitored” is mere data gathering and the step of “performing, by the computer system, the action, wherein the action comprises tagging the first monitored user account as a potentially fraudulent user account” is post-solution activity. These steps are considered insignificant extra-solution activity and do not integrate the abstract idea into a practical application.
Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed previously with respect to Step 2A-Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(f). The claims do not provide an inventive concept (significantly more than the abstract idea). The claims are ineligible.
The extra-solution activity steps are considered routine, conventional, and well-understood. See MPEP 2106.05(d)(II) i. Receiving or transmitting data over a network, e.g., using the Internet to gather data; iv. Storing and retrieving information in memory.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-6, 14-18, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. 2021/0218760 (“Lee”).

Regarding Claim 1, Lee teaches a method comprising: 
accessing, by a computer system, a graph comprising a plurality of nodes, the graph stored in a memory of the computer system, the plurality of nodes including a plurality of user account nodes and a plurality of attribute nodes, each user account node in the plurality of user account nodes representing a user account, each attribute node in the plurality of attribute nodes comprising information identifying an attribute characterized by an attribute name and a value associated with the attribute name, wherein, each node in the plurality of user account nodes is connected via one or more edges to one or more attribute nodes from the plurality of attributes nodes representing one or more attributes that are associated with the user account represented by the user account node (See “The graph database 300 includes account node 310, labeled Tom with account number 123 and version 1, account node 312, labeled Sally with account number 158 and version 1, account node 314, labeled Dave with account number 8560 and version 1, account node 316, labeled Jane with account number 2587 and version 1, and account node 318, labeled Bill with account number 9874 and version 1. Graph database 300 also includes attribute node 320, having two versions: version 1 having value “123 Q Avenue” and a fraud indicator of 0, version 2 having value “456 Z Ave” with a fraud indicator of 1” in ¶ 028 and Fig. 3.), the plurality of user account nodes comprising a set of one or more fraudulent user account nodes corresponding to one or more user accounts known as being fraudulent (See “Account nodes may include a unique identifier and static information for an account, such as customer name, date of birth, a fraudulent flag” in ¶ 0029.), the plurality of user account nodes further comprising a set of one or more monitored user account nodes corresponding to one or more user accounts being monitored (See “At step 512, a source account node may be determined. The source account node may be the account node for which a fraud proximity score is to be calculated” in ¶ 0039.); 
for a first monitored user account node in the plurality of monitored user account nodes, identifying, by the computer system, by searching the graph stored in the memory of the computer system, a set of one or more shared attribute nodes from the set of attribute nodes, wherein each attribute node in the set of shared attribute nodes is connected via edges to both the first monitored user account node and to at least one fraudulent user account node from the plurality of fraudulent user account nodes (See “In several embodiments, the source account node is determined by querying the graph database to determine a query node linking to one or more versions of the account node. The query node may be used to determine a particular version of the associated account node to be used as the source account node” in ¶ 0039 and “At step 514, one or more paths to suspicious account nodes may be determined. An account node may be indicated as suspicious when one or more attribute nodes associated with the account node have a fraud indicator set. In several embodiments, an account node includes a suspicious account indicator that identifies a particular account node as being suspicious. In several embodiments, the paths to suspicious account nodes are determined using the source account node as the root node of a graph traversal algorithm. Any of a variety of graph traversal algorithms, such as depth-first search and breadth-first search, may be used to determine a path from the source account node to a suspicious account node. In several embodiments, a path to a suspicious account node may be determined by finding a path from the source account node to an attribute node with a fraud indicator set, then determining the set of account nodes linked to the attribute node by at least one edge. The fraud indicator may be set for a particular version of an attribute node linked to the attribute node and/or to a different version of the account node that is not directly linked to the attribute node” in ¶ 0040.); 
based on the set of one or more shared attribute nodes in the graph stored in the memory of the computer system, computing, by the computer system, a match score for the first monitored user account node (See “At step 516, a fraud proximity score may be calculated. The fraud proximity score may be calculated based on the number of paths to suspicious account nodes and/or the magnitude of the suspiciousness of a particular account node” in ¶ 0041.); 
determining, by the computer system, based upon the match score computed for the first monitored user account node in the graph stored in the memory of the computer system, that a first monitored user account corresponding to the first monitored user account node is potentially a fraudulent user account (See “The fraud proximity scores can be associated with and/or stored using the source node. In several embodiments, when the fraud proximity score for the source node exceeds a threshold value, the source node can be indicated as fraudulent. The threshold value can be pre-determined and/or determined dynamically based on the fraud proximity scores for multiple nodes within the graph database” in ¶ 0043.); 
responsive to the determining, identifying, by the computer system, an action to be performed with respect to the first monitored user account corresponding to the first monitored user account node; and performing, by the computer system, the action, wherein the action comprises tagging the first monitored user account as a potentially fraudulent user account (See “setting, based on the fraud score, a suspicious account indicator for the revised account node such that the revised account node is indicated as a suspicious account” in claim 1.).
Regarding Claims 14 and 18, these claims are substantially similar to claim 1 and are rejected similarly.
Regarding Claim 3, Lee further teaches determining that the match score computed for the first monitored user account node meets or exceeds a preconfigured threshold (See “The fraud proximity scores can be associated with and/or stored using the source node. In several embodiments, when the fraud proximity score for the source node exceeds a threshold value, the source node can be indicated as fraudulent. The threshold value can be pre-determined and/or determined dynamically based on the fraud proximity scores for multiple nodes within the graph database” in ¶ 0043.).
Regarding Claims 4 and 16, Lee further teaches each attribute node in the set of one or more shared attribute nodes is connected via an edge to a first fraudulent user account node from the set of fraudulent user account nodes; and computing the match score comprises: determining a number of attribute nodes in the set of one or more shared attribute nodes; determining a number of all attribute nodes connected via edges to the first fraudulent user account node; and computing the match score based upon the number of attribute nodes in the set of one or more shared attribute nodes and the number of all attribute nodes connected via edges with the first fraudulent user account node (See ¶ 0042 setting out and describing the score equation and Fig. 3 showing the graph containing the attribute nodes and edges.). 
Regarding Claims 5 and 17, Lee further teaches the match score is a ratio or percentage between the number of attribute nodes in the set of one or more shared attribute nodes and the number of all attribute nodes connected via edges to the first fraudulent user account node (See ¶ 0042 setting out and describing the score equation and Fig. 3 showing the graph containing the attribute nodes and edges.).
Regarding Claims 6 and 20, Lee further teaches identifying a plurality of fraudulent user account nodes from the set of fraudulent user account nodes, wherein a fraudulent user account node from the set of fraudulent user account nodes is included in the plurality of fraudulent account nodes if the fraudulent user account node is connected to at least one attribute node in the set of one or more shared attribute nodes; determining a total number of attribute nodes connected to the plurality of fraudulent account nodes; determining a number of attribute nodes in the set of shared attribute nodes; and computing the match score based upon the number of attribute nodes in the set of one or more shared attribute nodes and the total number of attribute nodes connected to the plurality of fraudulent user account nodes (See ¶ 0042 setting out and describing the score equation and Fig. 3 showing the graph containing the attribute nodes and edges.).
Regarding Claim 15, Lee further teaches no two attribute nodes in the graph have the same attribute and associated value (See “Multiple account nodes may link to the same attribute node and/or various versions thereof. For example, multiple people may live at the same address” in ¶ 0030 and Fig. 3.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of U.S. 2020/0349586 (“Deng”).

Regarding Claims 2 and 19, Lee teaches no two attribute nodes in the graph have the same attribute and associated value (See “Multiple account nodes may link to the same attribute node and/or various versions thereof. For example, multiple people may live at the same address” in ¶ 0030 and Fig. 3.).
Lee does not expressly teach the graph is a bipartite graph.
However, Deng teaches the graph is a bipartite graph (See “the transactions can be represented in an attributed dynamic bipartite graph” in ¶ 0049 and “FIG. 3 shows a constructed bipartite graph of a set of hypothesized requests 134. In various embodiments, the edges and corresponding nodes are added in sequential order based on their timestamps” in ¶ 0052.).
It would have been obvious to one having ordinary skill in the art at the time of filing to combine the teachings of Lee and Deng to utilize a bipartite graph. There are a finite number of graphs. Each of these graphs provides a predictable outcome. Thus, it would have been obvious to try a bipartite graph in the invention of Lee.

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of U.S. 2020/0065814 (“Fang”).

Regarding Claim 7, Lee teaches determining a number of user account nodes connected to the at least one attribute node (See ¶ 0042 setting out and describing the score equation and Fig. 3 showing the graph containing the attribute nodes and edges.).
Lee does not expressly teach computing a weight for the at least one attribute node based upon the number of edges connected to the at least one attribute node; and using the weight to compute the match score.
However, Fang teaches computing a weight for the at least one attribute node based upon the number of edges connected to the at least one attribute node; and using the weight to compute the match score (See ¶¶ 0021, 0030, 0061, and 0071.).
It would have been obvious to one having ordinary skill in the art at the time of filing to combine the teachings of Lee and Fang to utilize weights. The motivation is found in Fang at ¶ 0021: “such that different links associated with different attribute types may have different effect in computing the derived values.”
Regarding Claim 8, Lee does not expressly teach determining an attribute weight for the at least one attribute node; and modifying the attribute weight for the at least one attribute node to generate a modified attribute weight; and using the modified attribute weight to compute the match score.
However, Fang teaches determining an attribute weight for the at least one attribute node; and modifying the attribute weight for the at least one attribute node to generate a modified attribute weight; and using the modified attribute weight to compute the match score (See ¶¶ 0021, 0030, 0061, and 0071.).
It would have been obvious to one having ordinary skill in the art at the time of filing to combine the teachings of Lee and Fang to utilize weights. The motivation is found in Fang at ¶ 0021: “such that different links associated with different attribute types may have different effect in computing the derived values.”
Regarding Claim 9, Lee does not expressly teach determining, an attribute weight for each attribute node in the set of one or more shared attribute nodes; and computing the match score based upon the attribute weights determined for the attribute nodes in the set of one or more shared attribute nodes.
However, Fang teaches determining, an attribute weight for each attribute node in the set of one or more shared attribute nodes; and computing the match score based upon the attribute weights determined for the attribute nodes in the set of one or more shared attribute nodes (See ¶¶ 0021, 0030, 0061, and 0071.).
It would have been obvious to one having ordinary skill in the art at the time of filing to combine the teachings of Lee and Fang to utilize weights. The motivation is found in Fang at ¶ 0021: “such that different links associated with different attribute types may have different effect in computing the derived values.”
Regarding Claim 10, Lee teaches each attribute node in the set of one or more shared attribute nodes is connected via an edge to a first fraudulent user account node from the set of fraudulent user account nodes (See ¶ 0042 setting out and describing the score equation and Fig. 3 showing the graph containing the attribute nodes and edges.).
Lee does not expressly teach computing the match score comprises: determining an attribute weight for at least one attribute node in the set of one or more shared attribute nodes; obtaining a weight assigned to the first fraudulent user account node; modifying the attribute weight for the at least one attribute node using the weight assigned to the first fraudulent user account node to generate a modified attribute weight; and using the modified attribute weight to compute the match score for the monitored user account node.
However, Fang teaches computing the match score comprises: determining an attribute weight for at least one attribute node in the set of one or more shared attribute nodes; obtaining a weight assigned to the first fraudulent user account node; modifying the attribute weight for the at least one attribute node using the weight assigned to the first fraudulent user account node to generate a modified attribute weight; and using the modified attribute weight to compute the match score for the monitored user account node (See ¶¶ 0021, 0030, 0061, and 0071.).
It would have been obvious to one having ordinary skill in the art at the time of filing to combine the teachings of Lee and Fang to utilize weights. The motivation is found in Fang at ¶ 0021: “such that different links associated with different attribute types may have different effect in computing the derived values.”

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of U.S. 2018/0255088 (“Cazin”).

Regarding Claim 12, Lee does not expressly teach the action comprises a message, the message indicating that the first monitored user account is a potentially fraudulent user account.
However, Cazin teaches the action comprises a message, the message indicating that the first monitored user account is a potentially fraudulent user account (See “Referring again to FIG. 6, the notification generation and output module 610 includes functionality for generating a list of abusive accounts and generating a notification for output to at least one of: the one or more user accounts associated with the one more content owners 806 and the one or more content users 1006 that are determined to constitute the abusive entity, the company label associated with the content owned by the one more content owners 806 that are determined to constitute the abusive entity, and a legal department or other entity for further investigation or action” in ¶ 0080.).
It would have been obvious to one having ordinary skill in the art at the time of filing to combine the teachings of Lee and Cazin to utilize a message to indicate a fraudulent account. The motivation, as shown in Cazin, is to ensure all parties are notified of the determined conclusion.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEREDITH A LONG whose telephone number is (571)272-3196.  The examiner can normally be reached on Mon - Fri 9:30 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEREDITH A LONG/Primary Examiner, Art Unit 3688